 Case 2:20-cv-00281-JRG Document 62 Filed 11/20/20 Page 1 of 2 PageID #: 245




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

KAIFI LLC,                                         §
                                                   §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00281-JRG
                                                   §
T-MOBILE US, INC., LAYERS3 TV, INC.,               §
L3TV DALLAS CABLE SYSTEM, LLC,                     §
METROPCS TEXAS LLC, T-MOBILE                       §
LICENSE LLC, T-MOBILE USA, INC., T-                §
MOBILE WEST LLC, T-MOBILE WEST                     §
TOWER LLC, IBSV LLC, THEORY                        §
MOBILE, INC,        T-MOBILE PCS                   §
HOLDINGS      LLC,        T-MOBILE                 §
RESOURCES CORPORATION,           T-                §
MOBILE         SUBSIDIARY        IV                §
CORPORATION,                                       §
                                                   §
                 Defendants.

                                             ORDER

        Before the Court is the Joint Motion to Extend Briefing Schedule on Defendants’ Motion

to Dismiss for Lack of Patent Eligibility under 35 U.S.C. § 101 (Dkt. 55) (the “Motion”).

(Dkt. No. 60). In the Motion, the parties request that the briefing schedule be extended for

Defendants’ Motion to Dismiss for Lack of Patent Eligibility due to an unexpected death of counsel

for one of the parties.

        Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. The briefing schedule for Defendants’ Motion to Dismiss for Lack of

Patent Eligibility shall be extended as set forth in the Motion.
 Case 2:20-cv-00281-JRG Document 62 Filed 11/20/20 Page 2 of 2 PageID #: 246




So ORDERED and SIGNED this 20th day of November, 2020.




                                        ____________________________________
                                        RODNEY GILSTRAP
                                        UNITED STATES DISTRICT JUDGE




                                        2
